 Case: 4:19-cv-02635-JAR Doc. #: 67 Filed: 12/08/20 Page: 1 of 4 PageID #: 679



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

AMANDA DEL TORO, DANIEL
WERNER, JENNIFER MCGREGOR-
HALSTEAD, JOSHUA CHROMICK,
AND ALL OTHERS SIMILARLY
SITUATED,
                                                   Civil Action No. 4:19-cv-02635
        Plaintiffs,

v.

CENTENE MANAGEMENT
COMPANY, LLC,

        Defendant.


      JOINT MOTION TO CONTINUE STAY FOR A PERIOD OF 30 DAYS

       The Parties jointly file this Motion to Continue Stay for a Period of 30 Days. The

Parties request that the Court continue the stay entered on May 26, 2020, and extended on

November 5, 2020, to allow the Parties additional time to focus their resources on

resolving this case. In support of this Motion, the Parties state the following:

Background and Status of Settlement Discussions

       1.      On September 25, 2019, Plaintiffs filed this putative collective/class action

under the federal Fair Labor Standards Act (“FLSA”), and under state law under the New

York Labor Law (“NYLL”), and the Ohio Minimum Fair Wage Standards Act

(“OMFWSA”). ECF 1. Plaintiffs subsequently filed an amended class and collective

action complaint narrowing the proposed class definitions of the FLSA collective and

proposed Rule 23 state law classes for New York and Ohio. ECF 21.


Consent Motion to Stay                                   Page - 1
 Case: 4:19-cv-02635-JAR Doc. #: 67 Filed: 12/08/20 Page: 2 of 4 PageID #: 680



       2.      On April 30, 2020, the Court granted, in part, Plaintiffs’ Motion for Step

One Notice, and conditionally certified and authorized FLSA opt-in notice to the

following 7-state collective (the “Conditionally Certified Collective”):

       All individuals employed by Defendant as Care Management Employees in
       Texas, Louisiana, Georgia, Florida, Ohio, New York, or Washington in the
       last three years who were paid a salary and were classified as exempt from
       overtime (“Putative Collective Action Members”).            This definition
       specifically excludes all individuals who have filed consents to join any of
       the following cases: Rotthoff v. New York State Catholic Health Plan, Inc.
       et al., Case No. 1:19-cv-4027-AMD-CLP (E.D.N.Y.); Gudger v. Centene
       Mgmt. Co., LLC et al., Case No. 2:17-cv-14281 (S.D. Fla.); or Linnear v.
       Illinicare Health Plan, Inc., 1:17-cv-7132 (N.D. Ill.).

ECF 56, p. 6. The Court further directed the Parties to “meet and confer to address any

objections to Plaintiff’s proposed timing and method for notice,” and ordered Defendant

to submit any unresolved objections within 15 days of the Court’s Order. Id., p. 7. The

Court subsequently extended that deadline to May 22, 2020 at the Parties’ request. ECF

60.

       3.      The Parties conferred on settlement, and they agreed to schedule a private

mediation. The Parties requested that the Court stay the case for a period of 164 days to

avoid incurring unnecessary expense and to permit the Parties to focus their time and

resources on early resolution of this matter. The Court granted the Parties’ motion and

ordered the Parties to file a joint status report within fourteen days of the mediation.

Order dated May 26, 2020, ECF No. 62.

       4.      Defendants produced payroll and time data to Plaintiffs for over 1,000

employees. The Parties exchanged comprehensive mediation statements, and they

participated in a day long mediation with Frank Neuner on October 21, 2020. The Parties

Consent Motion to Stay                                  Page - 2
 Case: 4:19-cv-02635-JAR Doc. #: 67 Filed: 12/08/20 Page: 3 of 4 PageID #: 681



did not reach a settlement by the end of the day, but they also did not reach impasse. The

Parties continue to discuss settlement. The Parties have a continued mediation with

Frank Neuner scheduled for December 9, 2020.

Requested Relief

       5.      The Parties jointly agree and request that the Court continue the stay in this

case for a period of 30 days.

       6.      The Parties further agree that if the Court grants this joint motion to

continue stay, the statute of limitations on any claim under the Fair Labor Standards

Act for any potential opt-in Plaintiff who is eligible to receive notice of the lawsuit

pursuant to the Court’s April 30, 2020 Order shall continue to be tolled from May 26,

2020 through January 8, 2021.

       7.      In the event the Parties are not able to resolve this matter, the Parties will

meet and confer to address any objections to Plaintiffs’ proposed timing and method for

notice consistent with the Court’s April 30, 2020 order, and Centene shall submit to the

Court in writing any unresolved objections by January 22, 2021.



RESPECTFULLY SUBMITTED,

/S/ DOUGLAS WERMAN                             /s/ DOUGLAS E. SMITH________________

Douglas M. Werman                              Patricia J. Martin
Maureen A. Salas                               LITTLER MENDELSON, P.C.
WERMAN SALAS P.C.                              600 Washington Ave., Suite 900
77 West Washington Street, Suite 1402          St. Louis, MO 63101
Chicago, Illinois 60602                        Telephone: 314.659.2000
Telephone: (312) 419-1008                      Facsimile: 314.659.2099
Facsimile: (312) 419-1025                      pmartin@littler.com
dwerman@flsalaw.com


Consent Motion to Stay                                   Page - 3
 Case: 4:19-cv-02635-JAR Doc. #: 67 Filed: 12/08/20 Page: 4 of 4 PageID #: 682



msalas@flsalaw.com                           Douglas E. Smith
                                             Pro Hac Vice
Travis M. Hedgpeth                           Breanne Sheetz Martell
THE HEDGPETH LAW FIRM, PC                    Pro Hac Vice
3050 Post Oak Blvd., Suite 510               ALeusha A. Dotson
Houston, Texas 77056                         Pro Hac Vice
Telephone: (281) 572-0727                    LITTLER MENDELSON, P.C.
Facsimile: (281) 572-0728                    One Union Square
travis@hedgpethlaw.com                       600 University Street, Suite 3200
                                             Seattle, WA 98101
Russell C. Riggan #53060                     Telephone: 206.623.3300
Samuel W. Moore #58526                       desmith@littler.com
RIGGAN LAW FIRM LLC                          bsmartell@littler.com
130 West Monroe Avenue                       adotson@littler.com
Kirkwood, MO 63122
Telephone: (314) 835-9100                    ATTORNEYS FOR DEFENDANTS
Facsimile: (314) 735-1054
russ@rigganlawfirm.com
smoore@rigganlawfirm.com

ATTORNEYS FOR PLAINTIFFS




                            CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on all counsel of record through
the court’s ECF system as of the date file-stamped thereon.

                                               /s/ Douglas E. Smith
                                               DOUGLAS E. SMITH




Consent Motion to Stay                                Page - 4
